DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species B, and Sub-species J1 in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity with respect to species.  This is not found persuasive because the species are drawn to a vapor chamber with working fluid, a plurality of condensate flow paths through which a fluid in a condensing state flows, a vapor flow path through which vapor that is a working fluid in a vaporizing state flows, this technical feature is not a special technical feature as it does not make contribution over prior art in view of US 2005/0022978.  US 2005/0022978 teaches a vapor chamber in which an enclosed space is formed (Fig. 1, top sheet 4 bottom sheet 2, form an enclosed space) with working fluid (para [0003], two-phase fluid is enclosed), a plurality of condensate flow paths through which a fluid in a condensing state flows (Fig. 1, capillary channel 9), a vapor flow path through which vapor that is a working fluid in a vaporizing state flows (Fig. 1, gas transport channel).  Therefore, independent claims 16 does not make a contribution over the prior art and is thus not a special feature.
The requirement is still deemed proper and is therefore made FINAL.
Claim 21-26, and 28-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, Species, and Sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-103620, filed on 05/30/2018.

Status of claims
The status of claims as filed in reply dated 07/22/2022 are as follows:
Claims 1-15 are cancelled;
Claims 16-29 are pending;
Claims 21-26 and 28-29 are withdrawn from consideration;
Claims 16-20, and 27 are to be examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vapor chamber with condensate flow paths disposed on wall parts.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown:
the pitches for a plurality of the communicating opening parts vary in an extending direction of the vapor flow paths” of claim 16;
“a pitch for the communicating opening parts in the one area is larger than a pitch for the communicating opening parts in both areas adjacent to the one area” of claim 18;
“an average value of pitches for the communicating opening parts included in areas arranged on both ends is smaller than an average value of pitches for the communicating opening parts included in an area at the center, the area being arranged between the areas arranged on both ends” of claim 19;
“an average value of pitches for the communicating opening parts included in an area arranged at the center, and an average value of pitches for the communicating opening parts included in areas arranged on both ends are each smaller than an average value of pitches for the communicating opening parts included in an area arranged between the area arranged at the center and the areas arranged on both ends” of claim 20;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the center” in line 5.  There is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.  For examination purposes the limitation will be interpreted as a center.
Claims 19, and 20 recite “the center”. It is unclear as to which structure “the center” applies to. Since the metes and bounds of the claim cannot be ascertained, the claim is indefinite. For examination purposes the claim will be interpreted as “the center” of the wall parts.
Claims 19, and 20 recite “the area arranged on both ends”. It is unclear as to which structure ““the area arranged on both ends” applies to. Since the metes and bounds of the claim cannot be ascertained, the claim is indefinite. For examination purposes the claim will be interpreted as ““the area arranged on both ends” of the wall parts.
Claim 20 recites “the center” in line 4  There is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.  For examination purposes the limitation will be interpreted as a center.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Delano et al. (US 2018/0156545, hereafter Delano) in view of Kurashima et al. (US 2018/0164043, hereafter Kurashima).  
Regarding claim 16, Delano teaches a vapor chamber (Fig. 1, vapor chamber 12)in which an enclosed space is formed (Fig. 1, gap 40, para [0014] first surface 32 and second surface 34 maintain a defined gap), and a working fluid is sealed in this space (para [0016] working fluid evaporates and condenses within vapor chamber), the enclosed space comprising: 
a plurality of condensate flow paths (Fig. 7, inbound flow passage 46) through which a fluid that is the working fluid in a condensing state flows (Fig. 7, inbound flow passage 46, para [0017] condensed working fluid flows through inbound flow passage 46 para [0023]-[0024], Fig. 7 is an embodiment of spanning structure 38 seen in Fig. 1-2); and
vapor flow paths (Fig. 7, outbound flow passage 44) through which a vapor that is the working fluid in a vaporizing state flows (Fig. 7, outbound flow passage 44, para [0017] evaporated working fluid flows through outbound flow passages),
wherein wall parts (Fig. 7, spanning structure 38) that separate the vapor flow paths and the condensate flow paths (Fig. 7, outbound flow passage 44 and inbound flow passage 46 are separated by spanning structure 38) are each provided with a plurality of communicating opening parts (Annotated Fig. 1, communicating opening part) that are openings via which the vapor flow paths and the condensate flow paths communicate (Fig. 1, each structure 38 has an opening at both ends, condensation region 43, para [0017] outbound flow passages 44 and inbound flow passage 44 communicate at condensation region 43), and pitches for a plurality of the communicating opening parts vary (para [0021] the width between structure 38 can vary between 100-300 microns, since the space in between structure 38 can be variable, the pitch of the communicating openings on the ends of structure 38 also vary).

    PNG
    media_image1.png
    547
    572
    media_image1.png
    Greyscale
  
Delano Annotated Figure 1

Delano does not teach where pitches for a plurality of the communicating opening parts vary in an extending direction of the vapor flow paths.
However, Kurashima teaches communicating opening parts (Fig. 9B, through-hole 12x which comprise of cavities 121 and 122 and pore 123) that allow separate vapor and liquid passages to communicate (Fig. 9, through-hole 12x, para [0091] embodiment seen in Fig. 9A is the same as the embodiment Fig. 1A-4B except the metal layers are different, Fig. 3B, para [0045-0048] working fluid C moves through the vapor chamber as indicated by arrows) where the communicating opening parts vary in an extending direction of the vapor flow path (para [0030]-[0031] the number of cavities in each row or column may be different and arranged in any manner that is not necessarily perpendicular to each other, Fig. 3B vapor Cv “vapor flow path”).
Therefore in view of Kurashima, it would have been obvious to one of ordinary skill before the effective filing date to modify the structures 38 of Delano with additional through-holes throughout the structure that vary in pitch in an extending direction of the vapor flow path so that fluid communication between liquid flow paths and vapor flow paths can be increased and varied allowing for multiple heat dissipation profiles for the vapor chamber.
Regarding claim 17, Delano as modified above does not teach further comprising three superposed metal plates, wherein the enclosed space is formed between two of the three metal plates, the two of the three metal plates being outsides of the three metal plates respectively.
However Kurashima further teaches comprising three superposed metal plates (Fig. 9A, metal layer, 12, 14, 25, para [0091] metal layers 11, 12, 25 are made of stainless steel, aluminum, magnesium alloys or the like) wherein the enclosed space is formed between two of the three metal plates (Annotated Fig. 9A, the enclosed space is formed between metal plates 11 and 25) , the two of the three metal plates being outsides of the three metal plates respectively (Annotated Fig. 9A, the two metal plates 11 and 25 that the enclosed space is formed between are the outside plates).

    PNG
    media_image2.png
    297
    505
    media_image2.png
    Greyscale

Therefore, in view of Kurashima, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the vapor chamber of Delano to a vapor chamber comprising of three superposed metal plates, where an enclosed space is formed between two of the outside metal plates so that the enclosed structure of the vapor chamber can be easily modified by swapping the middle metal layer of the vapor chamber during manufacturing thereby reducing manufacturing time and costs for different configurations.
Regarding claim 18, Delano as modified above teaches wherein the vapor chamber is divided into a plurality of areas in the extending direction of the vapor flow path (Delano Annotated Fig. 1, area 1, area 2, area 3, area 4, area 5)  so that one area includes some of the communicating opening parts aligning in a direction along the vapor flow paths (Kurashima through-hole 12x as modified above), 
Delano as modified above does not explicitly teach a pitch for the communicating opening parts in the one area is larger than a pitch for the communicating opening parts in both areas adjacent to the one area.
However, in another embodiment Kurashima teaches that the arrangement of through-holes can be arranged in varying density regions on the metal layer.  Therefore, the arrangement of communicating opening parts within metal plate that is comprised of wall parts is a results effective variable.  In this case, the recognized result is that the arrangement of through-holes control the flow of vapor within the vapor chamber and can be used to affect the thermal diffusion efficiency from heat generating parts (para [0078-0081], cavities through-holes 12x are arranged in high density and low density regions are varied to improve thermal diffusion efficiency from heat generating parts, Fig. 7 is an embodiment of Fig. 1 where the density of the cavities is varied).  
Therefore, since the general conditions of the claim, i.e. that the density of communicating opening parts varies from area to area, is disclosed in the prior art by Kurashima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the vapor chamber of Delano as modified above with a pitch for the communicating opening parts in the one area being larger than a pitch for the communicating opening parts in both areas adjacent to the one area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 (II).
Regarding claim 19, Delano as modified above teaches when one of the vapor flow paths is divided into three areas in the extending direction of the vapor flow path (Annotated Fig. 1, the vapor flow paths are divided into area 1, area 3, area 5), a center (Annotated Fig. 1, area 3), an area arranged on both ends (Annotated Fig. 1, area 1 and area 5).
Delano as modified above does not teach an average value of pitches for the for the communicating opening parts included in areas arranged on both ends is smaller than an average value for the communicating opening parts included in an area at the center the area being arranged between the areas arranged on both ends.
However, in another embodiment Kurashima teaches that the arrangement of through-holes can be arranged in varying density regions on the metal layer.  Therefore, the arrangement of communicating opening parts within metal plate that is comprised of wall parts is a results effective variable.  In this case, the recognized result is that the arrangement of through-holes control the flow of vapor within the vapor chamber and can be used to affect the thermal diffusion efficiency from heat generating parts.  (para [0078-0081], cavities through-holes 12x are arranged in high density and low density regions are varied to improve thermal diffusion efficiency from heat generating parts, Fig. 7 is an embodiment of Fig. 1 where the density of the cavities is varied).
Therefore, since the general conditions of the claim, i.e. that the density of communicating opening parts varies from area to area, is disclosed in the prior art by Kurashima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the vapor chamber of Delano as modified above with an average value of pitches for the for the communicating opening parts included in areas arranged on both ends is smaller than an average value for the communicating opening parts included in an area at the center the area being arranged between the areas arranged on both ends, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 (II).
Regarding claim 20, Delano as modified above teaches when one of the vapor flow paths is divided into five areas in the extending direction of the vapor flow paths (Annotated Fig. 1, area 1, area 2, area 3, area 4, area 5), a center (Annotated Fig. 1, area 3), an area arranged on both ends (Annotated area 1 and area 5), an area arranged between the area arranged at the center and the areas arranged on both ends (Annotated Fig. 1, area 2 and area 4)
Delano as modified above does not teach an average value of pitches for the communicating opening parts included in an area arranged at the center, and an average value of pitches for the communicating opening parts included in areas arranged on both ends are each smaller than an average value of pitches for the communicating opening parts included in an area arranged between the area arranged at the center and the areas arranged on both ends.
However, in another embodiment Kurashima teaches that the arrangement of through-holes can be arranged in varying density regions on the metal layer.  Therefore, the arrangement of communicating opening parts within metal plate that is comprised of wall parts is a results effective variable.  In this case, the recognized result is that the arrangement of through-holes control the flow of vapor within the vapor chamber and can be used to affect the thermal diffusion efficiency from heat generating parts.  (para [0078-0081], cavities through-holes 12x are arranged in high density and low density regions are varied to improve thermal diffusion efficiency from heat generating parts, Fig. 7 is an embodiment of Fig. 1 where the density of the cavities is varied).
	Therefore, since the general conditions of the claim, i.e. that the density of communicating opening parts varies from area to area, is disclosed in the prior art by Kurashima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the vapor chamber of Delano as modified above with an average value of pitches for the communicating opening parts included in an area arranged at the center, and an average value of pitches for the communicating opening parts included in areas arranged on both ends are each smaller than an average value of pitches for the communicating opening parts included in an area arranged between the area arranged at the center and the areas arranged on both ends, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 (II).
	Regarding claim 27, Delano as modified above further teaches an electronic device (Delano Fig. 1, electronic device 10) comprising: a housing (Annotated Fig. 1, electronic device housing); an 
electronic component (Annotated Fig. 1, processor 16) that is arranged inside the housing (Annotated Fig. 1, processor 16 is in the electronic device housing); and
the vapor chamber according to claim 16 (Delano Fig. 1, vapor chamber 12), the vapor chamber being arranged in contact with the electronic component directly (Delano Fig. 2, processor 16 is in contact with vapor chamber 12), or via another member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al., (US 20120018131), layered heat spreader with working fluid;
Zhou et al., (US 20100139894), layered heat sink with channels for vapor and condensate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763